Citation Nr: 18100241
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-28 916
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with secondary major depression, generalized anxiety disorder with rage and explosive anger outbursts, and dyssomnia-insomnia disorder with night terrors is denied.
FINDING OF FACT
Throughout the duration of the appeal, the Veterans service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas.
CONCLUSION OF LAW
Throughout the duration of the appeal, the criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.   38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from June 2001 to July 2005.  He served in three overseas tours to Afghanistan and was awarded a Combat Infantrymens Badge, among other commendations.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2013¬¬¬¬¬¬¬ rating decision by the Department of Veterans Affairs (VA) Regional Office. 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

 
1. PTSD
Disability ratings are determined by the application of VAs Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veterans capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiners assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.
The Veterans service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.
By way of history, the Veteran was granted entitlement to service connection for PTSD in a June 2013 rating decision, and he was assigned a 70 percent disability rating as of the application date (May 22, 2012).  At all times during the appeal, he has asserted that he is entitled to a higher disability rating.  The Board notes that to warrant a higher disability rating the evidence must show total occupational and social impairment.  
In June 2012, the Veteran first underwent VA examination in connection with his claim.  At the time he was diagnosed with PTSD.  The Veteran reported working for a construction company after separation from service and then working at a local mill.  He asserted that he had significant and persistent problems being around other people with his anger on the job; he reported experiencing significant difficulty establishing and maintaining effective relationships.  The Veteran told the VA examiner that his only friends were the men he served with and that he had no desire to form relationships with other people; he reported divorcing his wife after separating from service.  He noted that all of his relationships had experienced significant and persistent problems because of his anger, difficulty being around people, chronic anxiety and frequent panic, and lack of motivation for social and recreational activities.  The VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.
The Veteran began receiving treatment at VA in February 2014, and at the time he denied having depression symptoms but reported having instant anger and rage, anxiety, flashbacks, night terrors, poor sleep, and hypervigilance.  During the mental status examination he exhibited intense mood but his insight and judgment were good; he denied having any hallucinations.  The treatment provider observed that the Veteran had profound symptoms of PTSD and prescribed him medication.  
The Veteran reported having some initial success with medications, but as of August 2014 the treatment provider noted that the Veteran continued to struggle with extreme anger and inability to prevent blowups.  He indicated that his PTSD symptoms combined with his job stress caused him difficulties, but he denied any suicidal or homicidal intent.  The Veteran reported having difficulty sleeping but that he was able to maintain his activities of daily living.  During the mental status examination the Veteran had an intense mood and affect, but his thought process and content were logical and he had excellent insight and good judgment.  He was noted to be using his prescribed medication in excess of the recommended dosage.  Two months later the Veterans condition persisted and he presented for treatment with a depressed mood and affect, but his thought process was logical and he had adequate insight and judgment.  The Veteran asserted that he was having rage attacks and getting into trouble for verbally assaulting people at work.  
The Veteran followed up with VA in April 2015 at which time he reported having tremendous stress with increased night terrors, and the treatment provider adjusted his medication.  In May 2015 the Veteran again underwent VA examination in connection with his claim.  At the time he reported experiencing firefights during service up to four times per month, and that at present he had rage over stupid people and events as well as crowds of people.  He reported feeling overwhelmed with anxiety and having difficulty staying asleep; the Veteran indicated that he took antipsychotic medication to help his symptoms but that he still had anxiety and sleep difficulties.  The Veteran underwent PTSD testing wherein his results showed severe PTSD compared to other combat veterans exposed to terrorists.  The VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  As rationale for this determination the VA examiner indicated that the Veterans symptoms were so severe that they put him at risk for acting out violence against others, and that he had verbally assaulted coworkers.  The VA examiner noted that unless the Veterans current symptoms were contained and improved his future employment was at risk; however the examiner noted mitigating factors of the Veteran being employed full time and having a supportive partner and several close relationships.  The VA examiner indicated that the Veteran was not totally socially and occupationally impaired, but that he was close.  During the mental status examination the Veteran was alert, cooperative, and engaging but that he appeared anxious and shifted in his chair.  The VA examiner concluded that the Veterans prognosis for improvement was guarded given the intensity and duration of his psychotic treatment, and that he was able to maintain barely with medication and family support.  
After this examination the Veteran followed up with VA mental health treatment a few more times, but he continued to self-medicate with his prescriptions and he reported being easily triggered and reacting angrily.  His insight and judgment were deemed adequate.  
The Board finds that during this period the Veterans PTSD resulted in occupational and social impairment with deficiencies in most areas.  As noted, the Veteran exhibited irritability and difficulty interacting with others, and despite his medication he has had persistent sleep difficulties.  Both VA examiners indicated that the Veterans PTSD disability was consistent with occupational and social impairment with deficiencies in most areas.  As a result, the Board concludes that the evidence as a while more nearly approximates the criteria for a disability rating of 70 percent throughout the duration of the appeal.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.  
However, the Board finds that the evidence does not show total occupational and social impairment.  Despite his symptoms the Veteran has been able to handle his activities of daily living and self-care, and he has been able to maintain a few close relationships with his significant other and other service members.  Additionally, the Veteran has been consistently employed doing construction and working in a mill.  He did not manifest gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or himself.  His thought process was noted to be consistently logical, and his judgment and insight were good to adequate.  The Veteran consistently denied having any hallucinations, or suicidal or homicidal intent.  Despite his anxiety and depression, the Veteran was able to communicate with treatment providers and he has been able to maintain a few close relationships.  The May 2015 VA examiner indicated that the Veteran was at risk of acting out in violence against others, but then the VA examiner also admitted that the Veterans disability was assuaged by his close relationships and medication regimen.  There is no evidence that the Veteran has ever lost a job due to workplace conflict; in fact, the Veteran has been working consistently since separation from service.   Nonetheless, the Veteran is in receipt of a 70 percent disability rating for his PTSD, which should accommodate for his mental health disability symptoms.  Based on the evidence, the Board finds that the Veterans PTSD did not manifest in total occupational and social impairment.  
The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social impairment, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

